AppletoN, C. J.
The plaintiff bet with one Milliken on the result of the last presidential election. The parties deposited the money with the defendant. The plaintiff, before the 4th of March, 1877, and when the money deposited by him was in the defendant’s hands, demanded the same of him, which he refused to deliver, but paid it to Milliken, whereupon this action was brought.
The instruction that the plaintiff was entitled to recover was in accordance with the statutes of the state as well as with the decisions of the court. E. S., c. 4, § 71. It was decided in Lewis v. Littlefield, 15 Maine, 233, that all wagers in this state are unlawful. The same result was had in House v. McKenney, 46 Maine, 94. So, in Massachusetts all wagers are held unlawful, and the money can be recovered back. Love v. Harvey 114 Mass. 80. Decisions to the same effect are found in New Hampshire. Hoyt v. Hodge, 6 N. H. 104. In Yermont, West v. Holmes, 26 Vt. 530. In Illinois, Padfield v. Green, 85 Ill. 529.

Exceptions overruled.

WaltoN, Babeows, YtbgiN and Libbey, JJ., concurred.